Title: To Benjamin Franklin from Catharine Greene, 1 January 1781
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend
Warwick Jany. the 1st. 1781
I a few days a go wrote you two Sides of a Sheet of Paper and Sent it to Newport to go by this oppertunity but have Since heard the Vesel has not gone from Providence and least my other letter Should fail I do my Self the Pleasure to write a few lines more Just to ask you how do you do my good Friend do you injoy health and Shall we ever be So happy as to See you again in New England. Tis Long Since we have had a line from you but will not Suppose you have not wrote to any of yr friends But lay all to the Savage Britons. Tounge Cant express the one half of the Distresses they have made us feel Murdering Butchering Starving Stealing there is no Evil Can be Namd but they have Practised in America this once Peacefull happy Land— But in our State we are happily Deliver’d from them Since the Arival of our New Allies they are Very Clever and we love them. There Soldiers are under the Best Disapline at 9 oClock the Streets are as Still as though there was not a Soldier in them they are Supprised to find every thing So high but there is a Very great Plenty of Provisions of every Sort. Cyder last Summer was Carted 30 miles to Newport French Crowns being Rather more Esteemd than Continental. I want Spoues to write you all our Publick matters But he dont Choose to least they Should fall into the Enemies hands But his Best Regards to you and every wish for your happiness. My Children all Joiyns us in love to you and your Dear Children. Ray has wrote you how he is on board the Admiral &c to learn French. Your good Sister has wrote you by this oppertunity So that I dont mention her more than that we love her and when we Visit we have a feast talking of you. A Very happy New Year to my Worthy freind Concludes Your Honest
Catharine Green
 
Addressed: His Excelleny. / Benjamn: Franklin Esq / Passey near / Paris
